IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CITY OF MIAMI BEACH and               NOT FINAL UNTIL TIME EXPIRES TO
CORVEL CORPORATION,                   FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D15-3658
v.

E. DAVID PLESCOW,

      Appellee.

_____________________________/

Opinion filed March 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Date of Accident: August 16, 1996 and March 1, 2000.

Luis F. Estrada of Angones, McClure & Garcia, P.A., Miami, for Appellants.

Kimberly A. Hill of Kimberly A. Hill, P.L.L., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.